DENY; and Opinion Filed September 9, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00912-CV

 IN RE ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-04652

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Nowell
                                  Opinion by Justice Molberg
       Before the Court is relator’s August 2, 2019 petition for writ of mandamus challenging the

trial court’s March 1, 2019 order requiring relator to pay a sanction of $1,000 to Regenerative

Ortho Spine Institute of Texas (ROSIT), a non-party. The March 1 order was based on relator’s

August 27, 2018 motion to compel and motion to show cause directed at ROSIT. Relator generally

contends the trial court abused its discretion by (1) awarding sanctions based on the misconduct

of a non-party records service, and (2) utilizing an improper burden of proof which required relator

to show its motion to compel “was meritorious and ‘not self-defeating on its face.’”

       To be entitled to mandamus relief, relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and

the mandamus record, we conclude relator has not shown it is entitled to the relief requested.
        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Ken Molberg/
                                                     KEN MOLBERG
                                                     JUSTICE



190912F.P05




                                                  –2–